        Case 3:20-cv-14715-FLW-LHG  Document
                Case CAE/1:20-cv-01387       6 Filed
                                       Document      10/20/20
                                                3 Filed       Page
                                                        10/16/20   1 of12of
                                                                 Page    PageID:
                                                                            2    227



TRUE AND CERTIFIED COPY
      Daniel Murphy                   UNITED STATES JUDICIAL PANEL
   10:38 am, Oct 16 2020                           on
                                       MULTIDISTRICT LITIGATION



         IN RE: JOHNSON & JOHNSON TALCUM
         POWDER PRODUCTS MARKETING, SALES
         PRACTICES AND PRODUCTS LIABILITY
         LITIGATION                                                                            MDL No. 2738



                                          (SEE ATTACHED SCHEDULE)



                               CONDITIONAL TRANSFER ORDER (CTO −234)



         On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
         the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
         § 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 2,085 additional action(s) have
         been transferred to the District of New Jersey. With the consent of that court, all such actions have
         been assigned to the Honorable Freda L. Wolfson.

         It appears that the action(s) on this conditional transfer order involve questions of fact that are
         common to the actions previously transferred to the District of New Jersey and assigned to Judge
         Wolfson.

         Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
         Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
         District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
         of that court, assigned to the Honorable Freda L. Wolfson.

         This order does not become effective until it is filed in the Office of the Clerk of the United States
         District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
         stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
         Panel within this 7−day period, the stay will be continued until further order of the Panel.



             Oct 16, 2020                                      FOR THE PANEL:



                                                               John W. Nichols
                                                               Clerk of the Panel
Case 3:20-cv-14715-FLW-LHG  Document
        Case CAE/1:20-cv-01387       6 Filed
                               Document      10/20/20
                                        3 Filed       Page
                                                10/16/20   2 of22of
                                                         Page    PageID:
                                                                    2    228




  IN RE: JOHNSON & JOHNSON TALCUM
  POWDER PRODUCTS MARKETING, SALES
  PRACTICES AND PRODUCTS LIABILITY
  LITIGATION                                                                MDL No. 2738



                    SCHEDULE CTO−234 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  CALIFORNIA CENTRAL

    CAC        5      20−02017      Rebecca Escanuelas et al v. Johnson & Johnson et al

  CALIFORNIA EASTERN

    CAE        1      20−01387      Allard v. Johnson & Johnson et al
